DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 11, 12, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. (US 5869792) hereinafter Allen.
Regarding claim 1, Allen teaches An apparatus for modifying acoustic transmission (“acoustic duct silencer” in Col. 1, Lines 4-5) in a transmission path (“duct” in Col. 1, line 4), comprising an array of structures (“the baffle 20 is composed of a linear array of individual acoustic panels 36” in Col. 2, Lines 20-22) arranged along the transmission path (“sidewall baffles which are disposed in a duct” in Col. 2, Lines 13-14 and “slots which substantially span the vertical or horizontal breadth of the baffles” in Col. 2, Lines 19-20 and Figs. 2, 3a), each structure having a major axis and a minor axis and being arranged such that the minor axis of each structure is generally aligned with the transmission path (as shown in Figs. 1, 2, 3a, 4 the panels 36 have a major axis normal to the baffle/flow of air, and a minor axis that is aligned with the transmission path 32 in Fig. 3a).
Regarding claim 2, Allen teaches the apparatus of claim 1, Allen further teaches the apparatus further comprising wherein the array is surrounded by air or an acoustic transmissive material (“Each baffle includes a plurality of very elongate air gaps or slots 38 therein for enabling air flowing through passageway 32 to acoustically communicate with the cavity 30.” in Col. 4, Lines 41-43).
Regarding claim 3, Allen teaches the apparatus of claim 1, Allen further teaches the apparatus further comprising wherein the structures are arranged in a periodic or aperiodic distribution (In figs. 1, 2, 3a the slots are arranged in a periodic distribution).
Regarding claim 4, Allen teaches the apparatus of claim 1, Allen further teaches the apparatus further comprising wherein the transmission path has a direction (direction of air flow in the duct is 32 in Fig. 3a), and each of the structures has a major axis and a minor axis (“the baffle 20 is composed of a linear array of individual acoustic panels 36” in Col. 2, Lines 20-22 and Fig. 3a) in a plane containing the transmission path direction and wherein the minor axis is aligned parallel to the transmission path direction (minor axis of panels 36 and 54 are aligned with the flow direction 32 in Fig. 3a and 4 respectively).
Regarding claim 5, Allen teaches the apparatus of claim 1, Allen further teaches the apparatus further comprising wherein each of the structures has a periphery which is in the shape of a closed curve or a closed polygon (54 in Fig. 4 have a periphery of a rectangle which is a type of a polygon).
Regarding claim 6, Allen teaches the apparatus of claim 5, Allen further teaches the apparatus further comprising wherein each of the structures has a periphery which is in the shape of an ellipse (“such as the elliptical-membered configuration as shown in FIG. 3b.” in Col. 4, Lines 59-63).
Regarding claim 7, Allen teaches the apparatus of claim 4, Allen further teaches the apparatus further comprising wherein the array comprises a distribution of pillars having a length extending perpendicular to the plane (“In this embodiment, retaining means or bars 26 retain the acoustic panels of the facing in fixed spatial relationship to one another and to the duct sidewall. In the illustrated embodiment of FIG. 1, retaining bars 26 are disposed horizontally along the top and bottom portions of the baffle” in Col. 4, Lines 50-53).
Regarding claim 8, Allen teaches the apparatus of claim 1, Allen further teaches the apparatus further comprising wherein the array comprises a distribution of ellipsoids, spheroids, cuboids, or regular or irregular three-dimensional polyhedrons (in Fig. 4, the acoustic plates 54 have a cross section of a rectangle which inherently means it has a third dimension and it’s a regular polyhedron.
Regarding claim 10, Allen teaches the apparatus of claim 1, Allen further teaches the apparatus further comprising A duct comprising and the apparatus arranged within the duct (“An acoustic duct silencer is disclosed having opposed sidewall baffles which are disposed in a duct such that a cavity is defined between the baffles and the adjacent duct sidewalls, the space between the baffles bordering a passageway in the duct for the flow of a fluid medium therethrough.” in ¶[Abstract]).
Regarding claim 11, Allen teaches the apparatus of claim 1, Allen further teaches the apparatus further comprising wherein each structure is generally aligned with the transmission path up to an angle of 15° (the acoustic plates 36 are aligned with the path 32 at zero degrees in Fig. 4, and since BRI of “up to 15 degrees” in the claim includes 0 degrees, the reference teaches on the limitation).
Regarding claim 12, Allen teaches the apparatus of claim 1, Allen further teaches the apparatus further comprising A system comprising a source of acoustic energy (“A duct silencer is a device inserted into a ventilation or exhaust duct to reduce noise propagation through the duct.” in Col. 2, Lines  14 and 15) and an apparatus for modifying transmission of acoustic waves generated by the source (implied from silencer above).
Regarding claim 16, Allen teaches the apparatus of claim 12, Allen further teaches the apparatus further comprising A duct comprising and the apparatus arranged within the duct (“An acoustic duct silencer is disclosed having opposed sidewall baffles which are disposed in a duct such that a cavity is defined between the baffles and the adjacent duct sidewalls, the space between the baffles bordering a passageway in the duct for the flow of a fluid medium therethrough.” in ¶[Abstract]).
Regarding claim 17, Allen teaches the apparatus of claim 12, Allen further teaches the apparatus further comprising wherein each structure is generally aligned with the transmission path up to an angle of 15° (the acoustic plates 36 are aligned with the path 32 at zero degrees in Fig. 4, and since BRI of “up to 15 degrees” in the claim includes 0 degrees, the reference teaches on the limitation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 5869792) hereinafter Allen in view of Hellie et al. (US 8381871 B1) hereinafter Hellie.
Regarding claim 9, Allen teaches the apparatus of claim 1, Allen does not specifically disclose the apparatus further comprising A side branch housing however, 
Since it is known in the art as evidenced by Hellie for an apparatus to further comprise A side branch housing in (“the resonator 14 is in fluid communication with the air conduit 12. The resonator 14 is configured to attenuate acoustic pressure waves or "noise" from the air conduit 12” in Col. 3, Lines 9-12),
An ordinary skilled in the art would be motivated to modify the invention of Allen with the teachings of Hellie for the benefit of improving the air flow of the apparatus, 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Allen with Hellie.
Regarding claim 15, Allen teaches the apparatus of claim 12, Allen does not specifically disclose the apparatus further comprising wherein the apparatus is arranged within a side branch of a duct in fluid communication with the source however, 
Since it is known in the art as evidenced by Hellie for an apparatus to further comprise wherein the apparatus is arranged within a side branch of a duct in fluid communication with the source in (“the resonator 14 is in fluid communication with the air conduit 12. The resonator 14 is configured to attenuate acoustic pressure waves or "noise" from the air conduit 12” in Col. 3, Lines 9-12),
An ordinary skilled in the art would be motivated to modify the invention of Allen with the teachings of Hellie for the benefit of improving the air flow of the apparatus, 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Allen with Hellie.
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654